 
 
IB 
Union Calendar No. 47
111th CONGRESS 1st Session 
H. R. 2101
[Report No. 111–101] 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2009 
Mr. Skelton (for himself, Mr. McHugh, Mr. Andrews, Mr. Spratt, Mr. Conaway, Mr. Coffman of Colorado, Mr. Sestak, Mr. Brady of Pennsylvania, Mr. Forbes, Mrs. Tauscher, Mr. Snyder, Ms. Shea-Porter, and Mr. Massa) introduced the following bill; which was referred to the Committee on Armed Services 
 

May 12, 2009
Additional sponsors: Mr. Akin, Mr. Wittman, Mr. Taylor, Mr. Bartlett, Mr. Courtney, Mr. Marshall, Mr. Kissell, Mr. Larsen of Washington, Mr. Loebsack, Ms. Pingree of Maine, and Mr. Abercrombie


May 12, 2009
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on April 27, 2009

A BILL 
To promote reform and independence in the oversight of weapons system acquisition by the Department of Defense. 
 

1.Short title; table of contents
(a)Short titleThis Act may be cited as the Weapons Acquisition System Reform Through Enhancing Technical Knowledge and Oversight Act of 2009.
(b)Table of contentsThe table of contents for this Act is as follows: 

Sec. 1. Short title; table of contents.
Title I—Acquisition Organization
Sec. 101. Independent performance of acquisition oversight functions.
Sec. 102. Oversight of cost estimation.
Sec. 103. Oversight of systems engineering.
Sec. 104. Oversight of performance assessment.
Sec. 105. Assessment of technological maturity of critical technologies of major defense acquisition programs by the Director of Defense Research and Engineering.
Sec. 106. Role of the commanders of the combatant commands in identifying joint military requirements.
Title II—Acquisition Policy
Sec. 201. Acquisition strategies ensuring competition throughout the lifecycle of major defense acquisition programs.
Sec. 202. Additional requirements for certain major defense acquisition programs.
Sec. 203. Requirement for certification of major systems prior to Milestone B.
Sec. 204. Critical cost growth in major defense acquisition programs.
Sec. 205. Organizational conflicts of interest in the acquisition of major weapon systems.
Sec. 206. Awards for Department of Defense personnel for excellence in the acquisition of products and services.
Sec. 207. Consideration of trade-offs among cost, schedule, and performance in the acquisition of major weapon systems.
IAcquisition Organization
101.Independent performance of acquisition oversight functions
(a)In generalChapter 4 of title 10, United States Code, is amended by adding at the end the following new section:

145. Principal advisors for acquisition oversight functions
(a)Assignment of acquisition oversight functionsThe Secretary of Defense shall designate an official within the Office of the Secretary of Defense as the principal advisor to the Secretary for each acquisition oversight function specified in subsection (c). An official may be designated to perform one or more of such functions. The performance of duties pursuant to a designation under this section shall not limit or otherwise affect the performance of any other duties assigned to such official by the Secretary or by other officers of the Department responsible for the management and direction of such official except as necessary to satisfy the requirements of subsection (b). 
(b)QualificationsIn designating an official for a function pursuant to subsection (a), the Secretary shall ensure that the official reports directly to the Secretary in the performance of such function and is—
(1)highly expert in matters relating to the function;
(2)assigned the appropriate staff and resources necessary to carry out the function;
(3)independent from those engaged in the execution of acquisition programs;
(4)free of any undue political influence; and
(5)free of any personal conflict of interest.
(c)Acquisition oversight functions
(1)The acquisition oversight functions to be performed by officials designated pursuant to subsection (a) are as follows:
(A)Cost estimation.
(B)Systems engineering.
(C)Performance assessment.
(D)Such other acquisition functions as the Secretary considers appropriate.
(2)Each acquisition oversight function specified in paragraph (1) shall cover all phases of an acquisition program, including setting of requirements, formulation and execution of budgets, and program execution..
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:


145. Principal advisors for acquisition oversight functions..
102.Oversight of cost estimation
(a)In generalChapter 137 of title 10, United States Code, is amended by adding at the end the following new section:

2334.Acquisition oversight: oversight of cost estimation
(a)Issuance of policies, procedures, guidance, and cost estimatesThe official assigned oversight of cost estimation pursuant to section 145 of this title shall issue the following:
(1)Policies and procedures governing the conduct of cost estimation and cost analysis generally for the acquisition programs of the Department of Defense.
(2)Guidance relating to cost estimates and cost analyses conducted in connection with major defense acquisition programs under chapter 144 of this title or major automated information system programs under chapter 144A of this title.
(3)Guidance relating to the proper selection of confidence levels for cost estimates generally, and specifically, for the proper selection of confidence levels for cost estimates for major defense acquisition programs under chapter 144 of this title or major automated information system program under chapter 144A of this title.
(4)Guidance relating to full consideration of life-cycle management and sustainability costs of major defense acquisition programs under chapter 144 of this title or major automated information system programs under chapter 144A of this title.
(5)Independent cost estimates and cost analyses for major defense acquisition programs and major automated information system programs for which the Under Secretary of Defense for Acquisition, Technology, and Logistics is the Milestone Decision Authority—
(A)in advance of—
(i)any certification under section 2366a or 2366b of title 10, United States Code;
(ii)any decision to enter into low-rate initial production or full-rate production;
(iii)any certification under section 2433(e)(2) of this title; and
(iv)any report under section 2445c(f) of this title; and
(B)at any other time considered necessary by such official or upon the request of the Under Secretary of Defense for Acquisition, Technology, and Logistics.
(b)Review of cost estimates, cost analyses, cost indexes, and records of the military departmentsThe Secretary of Defense shall ensure that the official designated for oversight of cost estimation pursuant to section 145 of this title—
(1)promptly receives the results of all cost estimates and cost analyses conducted by the military departments, and all studies conducted by the military departments in connection with such cost estimates and cost analyses, for major defense acquisition programs and major automated information systems of the military departments, and is authorized to comment on such estimates, analyses, and studies; and
(2)has timely access to any records and data in the Department of Defense (including the records and data of each military department and including classified and proprietary information as appropriate) that the official considers necessary to review in order to carry out any duties under this section.
(c)Participation, concurrence, and approval in cost estimationThe Secretary of Defense shall ensure that the official designated for oversight of cost estimation pursuant to section 145 of this title is involved in all discussions relating to cost estimation and the estimation of resource levels required for major defense acquisition programs and major automated information systems of the Department of Defense generally at all stages of such programs and may—
(1)participate in the formulation of study guidance for analyses of alternatives for major defense acquisition programs;
(2)participate in discussion of resources associated with requirements;
(3)participate in the discussion of any discrepancies between an independent cost estimate and the cost estimate of a military department for a major defense acquisition program or major automated information system of the Department of Defense;
(4)approve or disapprove, at such official’s sole discretion, the confidence level used in establishing a baseline description or budget estimate for a major defense acquisition program or major automated information system of the Department of Defense at any of the events specified in paragraph (5) of subsection (a) of this section;
(5)concur in the choice of a baseline description or budget estimate for use at any of the events specified in paragraph (5) of subsection (a) of this section; and
(6)participate in consideration of any decision to request authorization of a multiyear procurement contract for a major defense acquisition program.
(d)Disclosure of confidence levels for baseline estimates of major defense acquisition programsThe official designated to perform oversight of cost estimation pursuant to section 145 of this title, in approving a confidence level for use in a major defense acquisition program pursuant to subsection (c)(4), shall—
(1)disclose the confidence level used in establishing a baseline estimate for the major defense acquisition program, the rationale for selecting such confidence level, and, if such confidence level is less than 80 percent, the justification for selecting a confidence level of less than 80 percent; and
(2)include the disclosure required by paragraph (1) in any decision documentation approving a baseline estimate for the major defense acquisition program, in the next Selected Acquisition Report pursuant to section 2432 of this title for the major defense acquisition program, and in the next annual report submitted under subsection (f).
(e)Relationship to cost analysis improvement groupThe official designated to perform oversight of cost estimation pursuant to section 145 of this title shall be assigned responsibility for the management and oversight of the Cost Analysis Improvement Group of the Department of Defense.
(f)Annual ReportNot later than March 1 of each year, beginning on March 1, 2010, the official designated to perform oversight of cost estimation pursuant to section 145 of this title shall submit to the congressional defense committees a report on the activities undertaken pursuant to this section during the preceding year. The report shall be in an unclassified form but may include a classified annex..
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:


2334. Acquisition oversight: oversight of cost estimation..
103.Oversight of systems engineering
(a)In generalChapter 137 of title 10, United States Code, as amended by section 102, is further amended by adding at the end the following new section:

2334a.Acquisition oversight: oversight of systems engineering
(a)Issuance of policies, procedures, and guidanceThe official designated to perform oversight of systems engineering pursuant to section 145 of this title shall—
(1)issue policies, procedures, and guidance for all elements of the Department of Defense concerning—
(A)the use of systems engineering principles and best practices, generally;
(B)the use of systems engineering approaches to enhance reliability, availability, and maintainability on major defense acquisition programs;
(C)the development of systems engineering master plans for major defense acquisition programs, including systems engineering considerations in support of life-cycle management and sustainability;
(D)the inclusion of provisions relating to systems engineering and reliability growth in requests for proposals;
(E)the appropriate use of development planning to reduce the time from system development to deployment, to reduce development risk and cost growth, and to provide future benchmarks against which to trade requirements, cost, and schedule;
(F)developmental test and evaluation generally;
(G)in coordination with the Director of Operational Test and Evaluation, the integration of developmental test and evaluation with operational test and evaluation;
(H)in coordination with the Director of Operational Test and Evaluation, the development of test and evaluation master plans for major defense acquisition programs; and
(I)the use of developmental test and evaluation as part of a coordinated systems engineering approach to system development; and
(2)provide advocacy, oversight, and direction to elements of the acquisition workforce responsible for functions relating to systems engineering, developmental test and evaluation, and life-cycle management and sustainability.
(b)Participation in requirements discussionsThe official designated to perform oversight of systems engineering pursuant to section 145 of this title shall provide input on the inclusion of systems engineering requirements in the process for consideration of joint military requirements by the Joint Requirements Oversight Council pursuant to section 181 of title 10, United States Code, including specific input relating to each capabilities development document.
(c)Access to records of the military departmentsThe official designated to perform oversight of systems engineering pursuant to section 145 of this title shall have access to any records or data of the Department of Defense (including the records and data of each military department and including classified and proprietary information as appropriate) that the official considers necessary to review in order to carry out any duties under this section.
(d)Assessment of military department capabilities for systems engineering and developmental test and evaluationThe official designated to perform oversight of systems engineering pursuant to section 145 of this title shall—
(1)periodically assess the capabilities of the military departments for systems engineering (including development planning) and developmental test and evaluation;
(2)provide such assessment, along with such recommendations for improvement as the official considers necessary, to the Secretary of Defense and the Under Secretary of Defense for Acquisition, Technology, and Logistics; and
(3)include such assessment and recommendations in the annual report required by subsection (g).
(e)Review and Approval of Plans for Major Defense Acquisition ProgramsThe official designated to perform oversight of systems engineering pursuant to section 145 of this title shall review and approve the following plans with respect to any major defense acquisition program:
(1)The systems engineering master plan.
(2)The developmental test and evaluation plan within the test and evaluation master plan.
(f)Reporting through Under SecretaryThe official designated to perform oversight of systems engineering pursuant to section 145 of this title shall report to the Secretary of Defense through the Under Secretary of Defense for Acquisition, Technology, and Logistics.
(g)Annual ReportNot later than March 1 of each year, beginning on March 1, 2010, the official designated to perform oversight of systems engineering pursuant to section 145 of this title shall submit to the congressional defense committees a report on the activities undertaken pursuant to this section during the preceding year. The report shall be in unclassified form but may include a classified annex..
(b)Clerical amendmentThe table of sections at the beginning of such chapter, as amended by section 102, is further amended by adding at the end the following new item:


2334a. Acquisition oversight: oversight of systems engineering..
104.Oversight of performance assessment
(a)In generalChapter 137 of title 10, United States Code, as amended by section 103, is further amended by adding at the end the following new section:

2334b.Acquisition oversight: oversight of performance assessment
(a)Issuance of policies, procedures, and guidance for performance assessmentsThe official designated to perform oversight of performance assessment pursuant to section 145 of this title shall be responsible for the issuance of policies, procedures, and guidance governing the conduct of performance assessments for the acquisition programs of the Department of Defense, including assessment of the extent to which acquisition programs—
(1)deliver sufficient capability to the warfighter;
(2)achieve timely delivery of such capability; and
(3)deliver a level of value consistent with resources expended.
(b)Assessment of baseline qualityThe official designated to perform oversight of performance assessment pursuant to section 145 of this title shall periodically assess the suitability of the baseline descriptions required by section 2435 of title 10, United States Code, of major defense acquisition programs for providing a basis for performance assessment and make such recommendations to the Secretary of Defense and the Under Secretary of Defense for Acquisition, Technology, and Logistics as the official considers necessary to improve the suitability of baseline descriptions for such purpose.
(c)Earned value management systemThe official designated to perform oversight of performance assessment pursuant to section 145 of this title shall be responsible for the management and oversight of the records of the earned value management system of the Department of Defense.
(d)Participation in Certain Program ReviewsThe official designated to perform oversight of performance assessment pursuant to section 145 of this title is authorized to present an assessment of the performance of a major defense acquisition program during—
(1)any discussions prior to certification under section 2433(e)(2) of this title; 
(2)any discussions prior to entry into full-rate production; and
(3)consideration of any decision to request authorization of a multiyear procurement contract for a major defense acquisition program.
(e)Annual ReportNot later than March 1 of each year, beginning on March 1, 2010, the official designated to perform oversight of performance assessment pursuant to section 145 of this title shall submit to the congressional defense committees a report on the activities undertaken pursuant to this section during the preceding year. The report shall be in unclassified form but may include a classified annex..
(b)Clerical amendmentThe table of sections at the beginning of such chapter, as amended by section 103, is further amended by adding at the end the following new item: 


2334b. Acquisition oversight: oversight of performance assessment..
105.Assessment of technological maturity of critical technologies of major defense acquisition programs by the Director of Defense Research and Engineering
(a)Assessment by Director of Defense Research and Engineering
(1)In generalSection 139a of title 10, United States Code, is amended by adding at the end the following new subsection:

(c)
(1)The Director of Defense Research and Engineering shall periodically review and assess the technological maturity and integration risk of critical technologies of the major defense acquisition programs of the Department of Defense and report on the findings of such reviews and assessments to the Under Secretary of Defense for Acquisition, Technology, and Logistics.
(2)The Director shall submit to the Secretary of Defense and to the congressional defense committees by January 1 of each year a report on the technological maturity and integration risk of critical technologies of the major defense acquisition programs of the Department of Defense..
(2)First annual reportThe first annual report under subsection (c)(2) of section 139a of title 10, United States Code (as added by paragraph (1)), shall be submitted to the congressional defense committees not later than March 1, 2011, and shall address the results of reviews and assessments conducted by the Director of Defense Research and Engineering pursuant to subsection (c)(1) of such section (as so added) during the preceding calendar year.
(b)Report on resources for implementationNot later than 120 days after the date of the enactment of this Act, the Director of Defense Research and Engineering shall submit to the congressional defense committees a report describing any additional resources that may be required by the Director, and by other research and engineering elements of the Department of Defense, to carry out the following:
(1)The requirements under the amendment made by subsection (a)(1).
(2)The technological maturity assessments required by section 2366b(a) of title 10, United States Code.
(3)The requirements of Department of Defense Instruction 5000, as revised.
106.Role of the commanders of the combatant commands in identifying joint military requirements
(a)In generalSection 181(d) of title 10, United States Code, is amended—
(1)by inserting (1) before The Under Secretary; and
(2)by adding at the end the following new paragraph:

(2)The Council shall seek and consider input from the commanders of the combatant commands in carrying out its mission under paragraphs (1) and (2) of subsection (b) and in conducting periodic reviews in accordance with the requirements of subsection (e). Such input may include, but is not limited to, an assessment of the following:
(A)Any current or projected missions or threats in the theater of operations of the commander of a combatant command that would inform the assessment of a new joint military requirement.
(B)The necessity and sufficiency of a proposed joint military requirement in terms of current and projected missions or threats.
(C)The relative priority of a proposed joint military requirement in comparison with other joint military requirements within the theater of operations of a commander of a combatant command.
(D)The ability of partner nations in the theater of operations of the commander of a combatant command to assist in meeting the joint military requirement or the benefit, if any, of a partner nation assisting in development or use of technologies developed to meet the joint military requirement..
(b)Comptroller General of the United States review of implementationNot later than two years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the implementation of the requirements of (1) subsection (d)(2) of section 181 of title 10, United States Code (as amended by subsection (a)), for the Joint Requirements Oversight Council to solicit and consider input from the commanders of the combatant commands, and (2) subsection (b) of section 181 of title 10, United States Code (as amended by section 942 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 287)). The report shall include, at a minimum, an assessment of the extent to which the Council has effectively sought, and the commanders of the combatant commands have provided, meaningful input on proposed joint military requirements.
IIAcquisition Policy
201.Acquisition strategies ensuring competition throughout the lifecycle of major defense acquisition programs
(a)Acquisition Strategy Ensuring CompetitionThe Secretary of Defense shall ensure that the acquisition strategy for each major defense acquisition program includes—
(1)measures to ensure competition, or the option of competition, at both the prime contract level and the subcontract level (at such tier or tiers as are appropriate) of such program throughout the life-cycle of such program as a means to improve contractor performance; and
(2)adequate documentation of the rationale for the selection of the subcontract tier or tiers under paragraph (1). 
(b)Measures To Ensure CompetitionThe measures to ensure competition, or the option of competition, for purposes of subsection (a) may include measures to achieve the following, in appropriate cases if such measures are cost-effective:
(1)Competitive prototyping.
(2)Dual-sourcing.
(3)Unbundling of contracts.
(4)Funding of a second source for interchangeable, next-generation prototype systems or subsystems.
(5)Use of modular, open architectures to enable competition for upgrades.
(6)Use of build-to-print approaches to enable production through multiple sources.
(7)Acquisition of complete technical data packages.
(8)Periodic competitions for subsystem upgrades.
(9)Licensing of additional suppliers.
(10)Periodic system or program reviews to address long-term competitive effects of program decisions.
(c)Consideration of competition throughout operation and sustainment of major defense acquisition programsIn carrying out this section, the Secretary of Defense shall ensure that, with respect to maintenance of a major defense acquisition program, consideration is given to capabilities within the Department of Defense to perform maintenance functions.
202.Additional requirements for certain major defense acquisition programs
(a)Additional requirements relating to milestone B approvalSection 2366b of title 10, United States Code, is amended—
(1)in subsection (d)—
(A)by inserting (1) before The milestone decision authority may; and
(B)by striking the second sentence and inserting the following: 

(2)Whenever the milestone decision authority makes such a determination and authorizes such a waiver—
(A)the waiver, the determination, and the reasons for the determination shall be submitted in writing to the congressional defense committees within 30 days after the waiver is authorized; and
(B)the milestone decision authority shall review the program not less often than annually to determine the extent to which such program currently satisfies the certification components specified in paragraphs (1) and (2) of subsection (a) until such time as the milestone decision authority determines that the program satisfies all such certification components.;
(2)by redesignating subsections (e) and (f) as subsections (f) and (g), respectively, and inserting after subsection (d) the following new subsection (e):

(e)Designation of certification status in budget documentationAny budget request, budget justification material, budget display, reprogramming request, Selected Acquisition Report, or other budget documentation or performance report submitted by the Secretary of Defense to the President regarding a major defense acquisition program receiving a waiver pursuant to subsection (d) shall prominently and clearly indicate that such program has not fully satisfied the certification requirements of this section until such time as the milestone decision authority makes the determination that such program has satisfied all certification components pursuant to subsection (d)(2)(B).;
(3)in subsection (a)—
(A)in paragraph (1), by striking and at the end;
(B)by redesignating paragraph (2) as paragraph (3);
(C)by inserting after paragraph (1) the following new paragraph (2):

(2)has received a preliminary design review and conducted a formal post-preliminary design review assessment, and certifies on the basis of such assessment that the program demonstrates a high likelihood of accomplishing its intended mission or that no preliminary design review is necessary for such program to demonstrate a high likelihood of accomplishing its intended mission; and; and
(D)in paragraph (3), as redesignated by subparagraph (B) of this paragraph—
(i)in subparagraph (D), by striking the semicolon and inserting , as determined by the Milestone Decision Authority on the basis of an independent review and assessment by the Director of Defense Research and Engineering; and;
(ii)by striking subparagraph (E); and
(iii)by redesignating subparagraph (F) as subparagraph (E).
(b)Certification and review of programs entering development prior to enactment of section 2366b of title 10
(1)Determination
(A)Except as provided in subparagraph (B), beginning not later than 270 days after the date of the enactment of this Act, for each major defense acquisition program that has not received a Milestone C approval, or Key Decision Point C approval in the case of a space program, the Milestone Decision Authority shall determine whether or not the program satisfies the certification components specified in paragraphs (1) and (2) of subsection (a) of section 2366b of title 10, United States Code.
(B)Subparagraph (A) shall not apply to a major defense acquisition program that has been reviewed pursuant to section 2366b of title 10, United States Code, prior to the date that is 270 days after the date of the enactment of this Act, or a major defense acquisition program that has not yet received Milestone B approval.
(2)Annual reviewThe Milestone Decision Authority shall review any program determined pursuant to paragraph (1) not to satisfy the certification components of subsection (a) of section 2366b of title 10, United States Code, not less often than annually thereafter to determine the extent to which such program currently satisfies the certification components specified in paragraphs (1) and (2) of subsection (a) of such section until such time as the Milestone Decision Authority determines that the program satisfies all such certification components.
(3)Designation of certification status in budget documentationAny budget request, budget justification material, budget display, reprogramming request, Selected Acquisition Report, or other budget documentation or performance report submitted by the Secretary of Defense to the President regarding a major defense acquisition program which the Milestone Decision Authority determines under paragraph (1) does not satisfy the certification components specified in paragraphs (1) and (2) of subsection (a) of section 2366b of title 10, United States Code, shall prominently and clearly indicate that such program has not fully satisfied such certification components until such time as the Milestone Decision Authority makes the determination that such program has satisfied all certification components pursuant to paragraph (2).
(c)Reviews of programs restructured after experiencing critical cost growthThe official designated to perform oversight of performance assessment pursuant to section 145 of title 10, United States Code, as added by this Act, shall annually review each major defense acquisition program that has been considered pursuant to paragraph (2) of section 2433(e) of title 10, United States Code, and which has been certified as necessary to continue pursuant to such paragraph, to assess the success of the program in achieving adequate program performance after the completion of such consideration. The results of reviews performed pursuant to this subsection shall be included in the next annual report of such official.
203.Requirement for certification of major systems prior to Milestone B
(a)CertificationExcept as provided in subsection (b), beginning not later than 270 days after the date of the enactment of this Act, for each major defense acquisition program that has not received Milestone B approval, or Key Decision Point B approval in the case of a space program, the Milestone Decision Authority shall certify, after consultation with the Joint Requirements Oversight Council on matters relating to program requirements and military needs—
(1)that the program fulfills an approved initial capabilities document;
(2)that the program is being executed by an entity with a relevant core competency as identified by the Secretary of Defense under section 118b of title 10, United States Code;
(3)if the program duplicates a capability already provided by an existing program, the duplication provided by such program is necessary and appropriate;
(4)that a cost estimate for such program has been submitted to the Milestone Decision Authority and that the concurrence of the official designated to perform oversight of cost estimation pursuant to section 145 of title 10, United States Code, has been obtained regarding the choice of a cost estimate; and
(5)that a schedule identifying the time and major activities required to reach Milestone B approval, or Key Decision Point B approval in the case of a space program, has been submitted to the Milestone Decision Authority.
(b)ExceptionSubsection (a) shall not apply to a major defense acquisition program that has received a certification as required by section 2366a, title 10, United States Code.
(c)Reports
(1)Relating to cost growth or schedule delay of programs certified under subsection (a)With respect to a major defense acquisition program certified by the Milestone Decision Authority under subsection (a), the Milestone Decision Authority shall submit to the congressional defense committees a report in accordance with this subsection if, prior to Milestone B approval—
(A)the projected cost of the program exceeds the cost estimate for the program submitted to the Milestone Decision Authority in accordance with subsection (a)(4) by more than 25 percent; or
(B)the schedule submitted to the Milestone Decision Authority in accordance with subsection (a)(5) is delayed by more than 25 percent.
(2)Relating to cost growth of programs certified under section 2366aWith respect to a major defense acquisition program certified by the Milestone Decision Authority under section 2366a of title 10, United States Code, the Milestone Decision Authority shall submit to the congressional defense committees a report in accordance with this subsection if the program manager submits a notification to the Milestone Decision Authority pursuant to section 2366a(b).
(3)Matters coveredAny report submitted pursuant to paragraph (1) or (2) shall—
(A)identify the root causes of the cost or schedule growth;
(B)identify appropriate acquisition performance measures for the remainder of the program; and
(C)include one of the following:
(i)A written certification (with a supporting explanation) stating that—
(I)such program is essential to national security;
(II)there are no alternatives to such program that will provide acceptable military capability at less cost;
(III)new estimates of the cost or schedule, as appropriate, are reasonable; and
(IV)the management structure for the program is adequate to manage and control program cost and schedule.
(ii)A plan for terminating the development of the program or withdrawal of Milestone A approval (or Key Decision Point A approval in the case of a space program) if the Milestone Decision Authority determines that such action is in the interest of national defense.
(4)Time of submissionA report required by this subsection shall be submitted—
(A)in the case of a report required by paragraph (1), not later than 30 days after the Milestone Decision Authority determines the cost growth or schedule delay described in that paragraph; and
(B)in the case of a report required by paragraph (2), not later than 30 days after the Milestone Decision Authority receives the notification from the program manager described in that paragraph. 
(d)DefinitionsIn this section:
(1)Major defense acquisition programThe term major defense acquisition program means the following:
(A)A major defense acquisition program as that term is defined in section 2430 of title 10, United States Code.
(B)An acquisition program of the Department of Defense that the Secretary of Defense expects to become a major defense acquisition program (as defined in such section 2430) upon Milestone B approval, on the basis of the cost estimate submitted in accordance with subsection (a)(4) of this section or subsection (a)(4) of section 2366a of title 10, United States Code.
(2)Initial capabilities documentThe term initial capabilities document has the meaning provided by section 2366a (c)(2) of such title.
(3)EntityThe term entity has the meaning provided by section 2366a(c)(4) of such title.
(4)Milestone B approvalThe term Milestone B approval has the meaning provided by section 2366(e)(7) of such title.
204.Critical cost growth in major defense acquisition programs
(a)Authorized Actions in Event of Critical Cost GrowthParagraph (2) of section 2433(e) of title 10, United States Code, is amended to read as follows:

(2)
(A)If the program acquisition unit cost or procurement unit cost of a major defense acquisition program or designated major subprogram (as determined by the Secretary under subsection (d)) increases by a percentage equal to or greater than the critical cost growth threshold for the program or subprogram, the Secretary of Defense, after consultation with the Joint Requirements Oversight Council regarding program requirements, shall—
(i)determine the root cause or causes of the critical cost growth including the role, if any, of—
(I)changes or growth in requirements;
(II)unrealistic baseline estimates;
(III)any design, engineering, manufacturing, or technology integration issues;
(IV)changes in procurement quantities;
(V)inadequate program funding or funding instability;
(VI)poor performance by government or contractor personnel responsible for program management; or
(VII)other causes as identified by the Secretary;
(ii)subject to subparagraph (B), determine whether to terminate such program or to restructure such program after assessing—
(I)the root causes of cost growth identified pursuant to subparagraph (A);
(II)the validity and urgency of the joint military requirement;
(III)the viability of the acquisition strategy;
(IV)the quality of program management;
(V)a broad range of potential material and non-material alternatives to such program; and
(VI)the need to reduce funding for other programs due to the cost growth on such program;
(iii)submit the determination made under clause (ii) to Congress, before the end of the 60-day period beginning on the day the Selected Acquisition Report containing the information described in subsection (g) is required to be submitted under section 2432(f) of this title; and
(iv)if a report under paragraph (1) has been previously submitted to Congress with respect to such program or subprogram for the current fiscal year but was based upon a different unit cost report from the program manager to the service acquisition executive designated by the Secretary concerned, submit a further report containing the information described in subsection (g), determined from the time of the previous report to the time of the current report.
(B)A program may be restructured pursuant to a determination under subparagraph (A)(ii) only if—
(i)a written certification (with a supporting explanation) is submitted along with the determination stating that—
(I)such program is essential to national security;
(II)there are no alternatives to such program which will provide acceptable military capability at less cost;
(III)new estimates of the program acquisition unit cost or procurement unit cost are reasonable; 
(IV)the program is a higher priority than programs whose funding must be reduced to accommodate cost growth on such program; and
(V)the management structure for the program is adequate to manage and control program acquisition unit cost or procurement unit cost; and
(ii)the most recent milestone decision is revisited and results in the approval of such restructured program..
(b)Total Expenditure for Procurement Resulting in Treatment as major defense acquisition programSection 2430(a)(2) of such title is amended by inserting , including all planned increments or spirals, after an eventual total expenditure for procurement.
(c)Requirement To include cost growth funding changes in reportWhen a program is restructured under paragraph (2) of section 2433(e) of title 10, United States Code, the next Selected Acquisition Report for such program submitted pursuant to section 2432 of such title occurring after the submission of the budget for the fiscal year following the fiscal year in which the program was restructured shall contain a description of all funding changes included in the budget for that fiscal year as a result of the cost growth on such program, including reductions made in the budgets of other programs to accommodate such cost growth.
(d)Conforming amendmentsSection 2433(e)(3) of such title is amended—
(1)in subparagraph (A), by striking or (2)(B) and inserting or (2)(A)(iii); and
(2)in subparagraph (B)—
(A)by striking or (2)(B) and inserting or (2)(A)(iii); and
(B)by striking paragraph (2)(A) and inserting paragraph (2)(B).
205.Organizational conflicts of interest in the acquisition of major weapon systems
(a)Requirement for Panel To present recommendationsNot later than one year after the date of the enactment of this Act, the Panel on Contracting Integrity established pursuant to section 813 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2320) shall present recommendations to the Secretary of Defense on measures to eliminate or mitigate organizational conflicts of interest in the acquisition of major weapons systems.
(b)Revised Regulations RequiredNot later than 180 days after receiving recommendations pursuant to subsection (a), the Secretary of Defense shall revise the Defense Supplement to the Federal Acquisition Regulation to address organizational conflicts of interest by contractors in the acquisition of major weapon systems.
(c)Potential Organizational Conflicts of InterestThe organizational conflicts of interest considered during the preparation of the recommendations required pursuant to subsection (a) shall include conflicts that could arise as a result of any of the following:
(1)Lead system integrator contracts on major defense acquisition programs and contracts that follow lead system integrator contracts on such programs, particularly contracts for production.
(2)The ownership of business units performing systems engineering and technical assistance functions, professional services, or management support services in relation to major defense acquisition programs by contractors who simultaneously own business units competing to perform as either the prime contractor or the supplier of a major subsystem or component for such programs.
(3)The award of major subsystem contracts by a prime contractor for a major defense acquisition program to business units or other affiliates of the same parent corporate entity, and particularly the award of subcontracts for software integration or the development of a proprietary software system architecture.
(4)The performance by, or assistance of, contractors in technical evaluations on major defense acquisition programs.
(d)Extension of Panel on Contracting IntegritySubsection (e) of section 813 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2321) is amended to read as follows:

(e)Termination
(1)Subject to the restriction in paragraph (2), the panel shall continue to serve until the date that is 18 months after the date on which the Secretary of Defense notifies the congressional defense committees of an intention to terminate the panel based on a determination that the activities of the panel no longer justify its continuation and that concerns about contracting integrity have been fully mitigated.
(2)The panel shall continue to serve at least until December 31, 2011..
206.Awards for Department of Defense personnel for excellence in the acquisition of products and services
(a)In GeneralNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall commence carrying out a program to recognize excellent performance by individuals and teams of members of the Armed Forces and civilian personnel of the Department of Defense in the acquisition of products and services for the Department of Defense.
(b)ElementsThe program required by subsection (a) shall include the following:
(1)Procedures for the nomination by the personnel of the military departments and the Defense Agencies of individuals and teams of members of the Armed Forces and civilian personnel of the Department of Defense for eligibility for recognition under the program.
(2)Procedures for the evaluation of nominations for recognition under the program by one or more panels of individuals from the Government, academia, and the private sector who have such expertise, and are appointed in such manner, as the Secretary shall establish for purposes of the program.
(c)Award of Cash BonusesAs part of the program required by subsection (a), the Secretary may award to any individual recognized pursuant to the program a cash bonus authorized by any other provision of law to the extent that the performance of such individual so recognized warrants the award of such bonus under such provision of law.
207.Consideration of trade-offs among cost, schedule, and performance in the acquisition of major weapon systems
(a)Review of mechanisms for considering trade-offsThe Comptroller General shall review the use by the Department of Defense of certain mechanisms for considering trade-offs among cost, schedule, and performance in the acquisition of major weapon systems.
(b)Mechanisms includedThe mechanisms reviewed pursuant to subsection (a) shall include—
(1)the Tri-Chair Committee, as defined in section 817 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 225);
(2)Configuration Steering Boards as established pursuant to section 814 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4528); 
(3)any mechanism that is used or that may potentially be used by the Office of the Under Secretary of Defense (Comptroller) for considering trade-offs among cost, schedule, and performance in the acquisition of major weapon systems; and
(4)any other mechanisms identified as allowing for the consideration of trade-offs in the report on investment strategies for major defense acquisition programs required by section 817 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181).
(c)Assessment of mechanismsThe review shall describe and evaluate the effectiveness of the mechanisms identified in subsection (b).
(d)ReportNot later than one year after the date of the enactment of this Act, the Comptroller General shall submit to the congressional defense committees a report on the review and assessment performed pursuant to this section. The report shall include such recommendations as the Comptroller General considers appropriate on the matters reviewed, including recommendations to improve the effectiveness of the mechanisms included in the report.
 

May 12, 2009
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
